UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-8155


DONALD LOUIS COLBERT, JR.,

                Plaintiff - Appellant,

          v.

MILDRED RIVERIA; ANITA JONES;        RIKANTAS     MAJAUSKAS,   MD;
HARRELL WATTS, Administrator,

                Defendants – Appellees,

          and

HARRY LEPPIN, a/k/a Harley G. Lappin, Director of FBOP,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (2:09-cv-00848-CMC)


Submitted:   February 18, 2010             Decided:   February 26, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Louis Colbert, Jr., Appellant Pro Se.           Barbara Murcier
Bowens, Assistant United States Attorney,             Columbia, South
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Donald     Louis    Colbert,     Jr.,   appeals      the     district

court’s   order    accepting       the   recommendation    of   the      magistrate

judge   and    denying    relief    on   his   complaint   filed      pursuant   to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971).             We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.            Colbert v. Riveria, No. 2:09-cv-00848-

CMC (D.S.C. Oct. 21, 2009).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                          3